  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 1 of 11 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



  MERCK SHARP & DOHME CORP.,

                         Plaintiff,
                                                        C.A. No. ________________________

  ANNORA PHARMA PRIVATE LIMITED
  and HETERO USA INC.,

                         Defendants,



                                          COMPLAINT

       Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by its attorneys, for its Complaint,

alleges as follows:

               1.      This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, and for a declaratory judgment of patent infringement under

28 U.S.C. §§ 2201 and 2202 and the patent laws of the United States, Title 35, United States Code,

that arises out of Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No.

215894 to the U.S. Food and Drug Administration (“FDA”) seeking approval to commercially

manufacture, use, offer for sale, sell, and/or import versions of JANUVIA® (sitagliptin phosphate)

prior to the expiration of U.S. Patent No. 7,326,708 (“the ’708 patent”).

               2.      Annora Pharma Private Limited notified Merck by letter dated May 25,

2021 (“Annora’s Notice Letter”) that it had submitted to the FDA ANDA No. 215894 (“Annora’s

ANDA”), seeking approval from the FDA to engage in the commercial manufacture, use, offering

for sale, sale, and/or importation of generic sitagliptin phosphate oral tablets (“Annora’s ANDA

Product”) prior to the expiration of the ’708 patent.
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 2 of 11 PageID #: 2




               3.      On information and belief, Annora’s ANDA Product is a generic version of

Merck’s JANUVIA® product.

                                            PARTIES

               4.      Plaintiff Merck is a corporation organized and existing under the laws of

New Jersey, having its corporate offices and principal place of business at One Merck Drive,

Whitehouse Station, New Jersey 08889.

               5.      Merck is the holder of New Drug Application (“NDA”) No. 21995 for

JANUVIA® (sitagliptin phosphate), which has been approved by the FDA.

              6. On information and belief, Annora Pharma Private Limited is a corporation

organized and existing under the laws of India, having a principal place of business at Sy. No. 261,

Annaram Village, Gummadidal Mandal, Sangareddy District, Telangana State, 502313, India. On

information and belief, Annora Pharma Private Limited is in the business of, among other things,

manufacturing and selling generic versions of branded pharmaceutical drugs throughout the United

States, including Delaware.

               7.      On information and belief, Hetero USA Inc. is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at 1035

Centennial Avenue, Piscataway, New Jersey 08854. On information and belief, Hetero USA Inc

is in the business of, among other things, manufacturing and selling generic versions of

pharmaceutical drug products throughout the United States, including Delaware.

               8.      On information and belief, Annora Pharma Private Limited and Hetero

USA Inc. acted in concert to prepare and submit ANDA No. 215894 to the FDA.

               9.      On information and belief, Annora Pharma Private Limited and Hetero

USA Inc. know and intend that upon approval of Annora’s ANDA, Annora Pharma Private
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 3 of 11 PageID #: 3




Limited and/or Hetero USA Inc. will manufacture, market, sell, and distribute Annora’s ANDA

Product throughout the United States, including in Delaware. On information and belief, Annora

Pharma Private Limited and Hetero USA Inc. collaborate with respect to the development,

regulatory approval, marketing, sale, and/or distribution of pharmaceutical products. On

information and belief, Annora Pharma Private Limited and Hetero USA Inc. are agents of each

other and/or operate in concert as integrated parts of the same business group, including with

respect to Annora’s ANDA Product, and enter into agreements that are nearer than arm’s length.

On information and belief, Annora Pharma Private Limited and Hetero USA Inc. participated,

assisted, and cooperated in carrying out the acts complained of herein.

               10.    On information and belief, Somaraju Indukuri, Ph.D., is the agent for

service of process in the United States for Annora Pharma Private Limited. On information and

belief, Somaraju Indukuri acts at the direction of, under the control of, and/or for the benefit of

Annora Pharma Private Limited and is controlled by Annora Pharma Private Limited. On

information and belief, Somaraju Indukuri holds title as Vice President, Regulatory Affairs, U.S.

Agent, at Hetero USA Inc.

               11.    On information and belief, Hetero USA Inc. acts as the U.S. agent for

Annora Pharma Private Limited for purposes of regulatory submissions to FDA in seeking

approval for generic drugs. These two entities are hereafter collectively referred to as “Annora.”

               12.    On information and belief, following any FDA approval of ANDA

No. 215894, Annora will distribute and sell Annora’s ANDA Product throughout the United

States, including within Delaware.
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 4 of 11 PageID #: 4




                                        JURISDICTION

               13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

               14.     This Court has personal jurisdiction over Annora.

               15.     Annora Pharma Private Limited is subject to personal jurisdiction in

Delaware because, among other things, Annora has purposefully availed itself of the benefits and

protections of Delaware’s laws such that it should reasonably anticipate being haled into court

here. On information and belief, Annora develops, manufactures, imports, markets, offers to sell,

and/or sells generic drugs throughout the United States, including in the State of Delaware, and

therefore transacts business within the State of Delaware, and/or has engaged in systematic and

continuous business contacts within the State of Delaware.

               16.     Hetero USA Inc. is subject to personal jurisdiction in Delaware because,

among other things, it has purposely availed itself of the benefits and protections of Delaware’s

laws such that it should reasonably anticipate being haled into court here. Hetero USA Inc. is a

corporation organized and existing under the laws of the State of Delaware, is qualified to do

business in Delaware, and has appointed a registered agent for service of process in Delaware. It

therefore has consented to general jurisdiction in Delaware. In addition, on information and belief,

Hetero USA Inc. develops, manufactures, imports, markets, offers to sell, and/or sells generic

drugs throughout the United States, including in the State of Delaware, and therefore transacts

business within the State of Delaware related to Merck’s claims, and/or has engaged in systematic

and continuous business contacts within the State of Delaware

               17.     On information and belief, if Annora’s ANDA is approved, Annora will

manufacture, market, sell, and/or distribute Annora’s ANDA Product within the United States,
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 5 of 11 PageID #: 5




including in Delaware, consistent with Annora’s practices for the marketing and distribution of

other generic pharmaceutical products. On information and belief, Annora regularly does business

in Delaware, and its practices with other generic pharmaceutical products have involved placing

those products into the stream of commerce for distribution throughout the United States, including

in Delaware. On information and belief, Annora’s generic pharmaceutical products are used

and/or consumed within and throughout the United States, including in Delaware. On information

and belief, Annora’s ANDA Product will be prescribed by physicians practicing in Delaware,

dispensed by pharmacies located within Delaware, and used by patients in Delaware. Each of

these activities would have a substantial effect within Delaware and would constitute infringement

of Merck’s patent in the event that Annora’s ANDA Product is approved before the ’708 patent

expires.

               18.    On information and belief, Annora derives substantial revenue from generic

pharmaceutical products that are used and/or consumed within Delaware, and that are

manufactured by Annora and/or for which Annora is the named applicant on approved ANDAs.

On information and belief, various products for which Annora is the named applicant on approved

ANDAs are available at retail pharmacies in Delaware.

               19.    On information and belief, Annora Pharma Private Limited and Hetero

USA Inc. have consented to jurisdiction in Delaware in one or more prior cases arising out of the

filing of its ANDAs, and have filed counterclaims in such cases.               See, e.g., Azurity

Pharmaceuticals, Inc. v. Annora Pharma Private Limited, C.A. No. 21-196-LPS (D. Del. June 14,

2021); UCB, Inc. et al v. Annora Pharma Private Limited et al., C.A. 20-987-CFC (D. Del. Oct.

9, 2020); Boehringer Ingelheim Pharms. Inc. v. Annora Pharma Private Ltd., C.A. No. 20-277-

CFC (D. Del. Apr. 27, 2020); Amgen Inc. v. Annora Pharma Private Ltd., C.A. No. 20-122-CFC
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 6 of 11 PageID #: 6




(D. Del. Mar. 26, 2020); Vifor Fresenius Med. Care Renal Pharma Ltd. v. Annora Pharma Private

Ltd., C.A. No. 18-1996-MN (D. Del. Mar. 1, 2019); Boehringer Ingelheim Pharms. Inc. v. Annora

Pharma Private Ltd., C.A. No. 18-1786-CFC-SRF, D.I. 19 (D. Del. Jan. 18, 2019).

                                       THE ’708 PATENT

                20.    Merck incorporates each of the preceding paragraphs 1–19 as if fully set

forth herein.

                21.    The inventors named on the ’708 patent are Stephen Howard Cypes, Alex

Minhua Chen, Russell R. Ferlita, Karl Hansen, Ivan Lee, Vicky K. Vydra, and Robert M.

Wenslow, Jr.

                22.    The ’708 patent, entitled “Phosphoric Acid Salt of a Dipeptidyl Peptidase-

IV Inhibitor” (attached as Exhibit A), was duly and legally issued on February 5, 2008.

                23.    Merck is the owner and assignee of the ’708 patent.

                24.    The ’708 patent claims, inter alia, a dihydrogenphosphate salt of 4-oxo-4-

[3-(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]-1-(2,4,5-

trifluorophenyl)butan-2-amine of structural formula I, or a hydrate thereof, as recited in claim 1 of

the ’708 patent.

                25.    JANUVIA®, as well as methods of using JANUVIA®, are covered by one

or more claims of the ’708 patent, including claim 1 of the ’708 patent, and the ’708 patent has

been listed in connection with JANUVIA® in the FDA’s Orange Book.

                      COUNT I – INFRINGMENT OF THE ’708 PATENT

                26.    Merck incorporates each of the preceding paragraphs 1–25 as if fully set

forth herein.
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 7 of 11 PageID #: 7




               27.     In Annora’s Notice Letter, Annora notified Merck of the submission of

Annora’s ANDA to the FDA. The purpose of this submission was to obtain approval under the

FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Annora’s ANDA Product prior to the expiration of the ’708 patent.

               28.     In Annora’s Notice Letter, Annora also notified Merck that, as part of its

ANDA, Annora had filed certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of

the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’708 patent. On information and

belief, Annora submitted its ANDA to the FDA containing certifications pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid, unenforceable, and/or will not be

infringed by the manufacture, use, offer for sale, sale, and/or importation of Annora’s ANDA

Product.

               29.     In Annora’s Notice Letter, Annora stated that Annora’s ANDA Product

contains sitagliptin phosphate as an active ingredient.

               30.     Annora’s ANDA Product, and the use of Annora’s ANDA Product, is

covered by one or more claims of the ’708 patent, including at least claim 1 of the ’708 patent,

because claim 1 of the ’708 patent covers the sitagliptin phosphate contained in Annora’s ANDA

Product.

               31.     In Annora’s Notice Letter, Annora did not contest infringement of claim 1

of the ’708 patent.

               32.     Annora’s submission of Annora’s ANDA for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Annora’s ANDA Product before the expiration of the ’708 patent was an act of infringement of

the ’708 patent under 35 U.S.C. § 271(e)(2)(A).
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 8 of 11 PageID #: 8




               33.     On information and belief, Annora will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Annora’s ANDA Product

immediately and imminently upon approval of its ANDA.

               34.     The manufacture, use, sale, offer for sale, or importation of Annora’s

ANDA Product would infringe one or more claims of the ’708 patent, including at least claim 1 of

the ’708 patent.

               35.     On information and belief, the manufacture, use, sale, offer for sale, or

importation of Annora’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would infringe one or more claims of the ’708 patent, including at least claim 1

of the ’708 patent.

               36.     On information and belief, Annora plans and intends to, and will, actively

induce infringement of the ’708 patent when Annora’s ANDA is approved, and plans and intends

to, and will, do so immediately and imminently upon approval. Annora’s activities will be done

with knowledge of the ’708 patent and specific intent to infringe that patent.

               37.     On information and belief, Annora knows that Annora’s ANDA Product

and its proposed labeling are especially made or adapted for use in infringing the ’708 patent, that

Annora’s ANDA Product is not a staple article or commodity of commerce, and that Annora’s

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Annora plans and intends to, and will, contribute to infringement of the

’708 patent immediately and imminently upon approval of Annora’s ANDA.

               38.     Notwithstanding Annora’s knowledge of the claims of the ’708 patent,

Annora has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or
  Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 9 of 11 PageID #: 9




import Annora’s ANDA Product with its product labeling following FDA approval of Annora’s

ANDA prior to the expiration of the ’708 patent.

                39.    The foregoing actions by Annora constitute and/or will constitute

infringement of the ’708 patent; active inducement of infringement of the ’708 patent; and

contribution to the infringement by others of the ’708 patent.

                40.    On information and belief, Annora has acted with full knowledge of the

’708 patent and without a reasonable basis for believing that it would not be liable for infringement

of the ’708 patent; active inducement of infringement of the ’708 patent; and/or contribution to the

infringement by others of the ’708 patent.

                41.    Merck will be substantially and irreparably damaged by infringement of the

’708 patent.

                42.    Unless Annora is enjoined from infringing the ’708 patent, actively

inducing infringement of the ’708 patent, and contributing to the infringement by others of the

’708 patent, Merck will suffer irreparable injury. Merck has no adequate remedy at law.

    COUNT II – DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’708
                              PATENT

                43.    Merck incorporates each of the preceding paragraphs 1–42 as if fully set

forth herein.

                44.    The Court may declare the rights and legal relations of the parties pursuant

to 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on

the one hand and Annora on the other regarding Annora’s infringement, active inducement of

infringement, and contribution to the infringement by others of the ’708 patent.

                45.    The Court should declare that the commercial manufacture, use, sale, offer

for sale or importation of Annora’s ANDA Product with its proposed labeling, or any other Annora
 Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 10 of 11 PageID #: 10




drug product that is covered by or whose use is covered by the ’708 patent, will infringe, induce

the infringement of, and contribute to the infringement by others of the ’708 patent, and that the

claims of the ’708 patent are valid.

                                       PRAYER FOR RELIEF

       WHEREFORE, Merck requests the following relief:

       (a)     A judgment that the ’708 patent has been infringed under 35 U.S.C. § 271(e)(2)

by Annora’s submission to the FDA of Annora’s ANDA;

       (b)     A judgment ordering that the effective date of any FDA approval of the commercial

manufacture, use, or sale of Annora’s ANDA Product, or any other drug product that infringes or

the use of which infringes the ’708 patent, be not earlier than the latest of the expiration date of

the ’708 patent, inclusive of any extension(s) and additional period(s) of exclusivity;

       (c)     A preliminary and permanent injunction enjoining Annora, and all persons acting

in concert with Annora, from the commercial manufacture, use, sale, offer for sale, or importation

into the United States of Annora’s ANDA Product, or any other drug product covered by or whose

use is covered by the ’708 patent, prior to the expiration of the ’708 patent, inclusive of any

extension(s) and additional period(s) of exclusivity;

       (d)     A judgment declaring that the commercial manufacture, use, sale, offer for sale or

importation of Annora’s ANDA Product, or any other drug product that is covered by or whose

use is covered by the ’708 patent, prior to the expiration of the ’708 patent, will infringe, induce

the infringement of, and contribute to the infringement by others of, the ’708 patent;

       (e)     A declaration that this is an exceptional case and an award of attorney’s fees

pursuant to 35 U.S.C. § 285;

       (f)     Costs and expenses in this action; and
 Case 1:21-cv-01006-UNA Document 1 Filed 07/09/21 Page 11 of 11 PageID #: 11




       (g)    Such further and other relief as this Court may deem just and proper.



 Dated: July 9, 2021                              Respectfully submitted,

OF COUNSEL:                                      MCCARTER & ENGLISH, LLP

Bruce R. Genderson                               /s/ Daniel M. Silver
Jessamyn S. Berniker                             Michael P. Kelly (#2295)
Stanley E. Fisher                                Daniel M. Silver (#4758)
Alexander S. Zolan                               Alexandra M. Joyce (#6423)
Elise M. Baumgarten                              Renaissance Centre
Shaun P. Mahaffy                                 405 N. King Street, 8th Floor
Anthony H. Sheh                                  Wilmington, DE 19801
Jingyuan Luo                                     T: (302) 984-6300
Sarahi Uribe                                     mkelly@mccarter.com
Vanessa Omoroghomwan                             dsilver@mccarter.com
Jihad Komis*                                     ajoyce@mccarter.com
WILLIAMS &CONNOLLY LLP
725 Twelfth Street, N.W.                         Attorneys for Plaintiff
Washington, DC 20005                             Merck Sharp & Dohme Corp.
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
ebaumgarten@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com
suribe@wc.com
vomoroghomwan@wc.com
jkomis@wc.com

*Admitted only in Michigan. Practice
supervised by D.C. Bar members pursuant
to D.C. Court of Appeals Rule 49(c)(8).
